In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated September 4, 2001, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
While shopping for groceries in the defendant’s store, the plaintiff slipped and fell to the floor. She testified at an examination before trial that the fall occurred as she was reaching for tea on a shelf, when she stepped with her left foot onto a flat piece of cardboard on the floor, which slid. She further testified that when she entered the aisle with her grocery cart, she saw flat pieces of cardboard on the floor near the shelves, and a stock boy who was unpacking boxes. The Supreme Court correctly concluded that the flat cardboard on the floor did not constitute an inherently dangerous condition and “was readily observable by the reasonable use of the injured plaintiffs senses” (Connor v Taylor Rental Ctr., 278 AD2d 270; see Chiranky v Marshalls, Inc., 273 AD2d 266; Maravalli v Home Depot U.S.A., 266 AD2d 437; Boehme v Edgar Fabrics, 248 AD2d *487344). Accordingly, summary judgment was properly granted to the defendant (see Sandler v Patel, 288 AD2d 459). Goldstein, J.P., McGinity, Adams and Townes, JJ., concur.